t c summary opinion united_states tax_court eldron u erbs petitioner v commissioner of internal revenue respondent docket no 1890-00s filed date eldron u erbs pro_se james m klein and mark j miller for respondent dinan special_trial_judge the proceedings in this case were conducted pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all - - rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioner was engaged in the trade_or_business of gambling in this case was submitted fully stipulated pursuant to rule all of the facts stipulated are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in oakdale wisconsin on the date the petition was filed in this case petitioner’s audit commenced on date petitioner is semiretired during the year in issue he was engaged in a business in which he purchased and sold antiques he incurred a loss of dollar_figure in this business also during petitioner visited the ho-chunk casino in baraboo wisconsin on at least occasions ho-chunk casino produced a player coin report which indicates petitioner had coin-in and coin-out amounts during the year of dollar_figure and dollar_figure respectively petitioner made bank withdrawals from automated teller machines in connection with his ho-chunk gambling activity on separate dates the following summarizes on a monthly basis the number of days he made withdrawals jan feb mar apr may june july aug sept oct nov dec we treat these numbers as the approximate number of times petitioner visited the casino in each month he would normally visit the casino during late evening and early morning hours averaging hours per visit petitioner received six forms in for gambling winnings on his federal_income_tax return he reported the amounts indicated on the forms as his only winnings from gambling he reported this income of dollar_figure on schedule c profit or loss from business claiming no cost_of_goods_sold or expenses other than gambling_losses of dollar_figure resulting in zero net profit petitioner reported dollar_figure in adjusted_gross_income consisting of the following ira_distributions dollar_figure social_security_benefits big_number interest big_number business loss antique sales big_number adjusted_gross_income big_number in addition petitioner received dollar_figure in nontaxable net social_security_benefits the occupation stated on his return was retailer respondent determined that petitioner’s gambling activity was not an activity entered into for profit accordingly respondent recharacterized petitioner’s gambling income and determined that petitioner’s gambling_losses were deductible as an itemized_deduction rather than as a trade_or_business expense respondent also determined that petitioner was entitled to q4e- itemized_deductions in lieu of the claimed standard_deduction and allowed petitioner an additional itemized_deduction for the payment of taxes finally a computational adjustment was made to the amount of taxable social_security_benefits petitioner disputes respondent’s determination that he was not engaged in the trade_or_business of gambling ordinary and necessary expenses paid in carrying_on_a_trade_or_business generally are deductible under sec_162 a taxpayer who is engaged in the trade_or_business of gambling may deduct gambling_losses and expenses if otherwise permitted only to the extent of the taxpayer’s gambling winnings see sec_162 and sec_165 valenti v commissioner tcmemo_1994_483 a taxpayer who is not engaged in the trade_or_business of gambling also may deduct such losses_and_expenses to the extent of their winnings but must do so under sec_165 a deduction under sec_165 reduces a taxpayer’s taxable_income only if the taxpayer elects to forgo the standard_deduction see sec_63 resolving the question whether a taxpayer is engaged in a trade_or_business requires an examination of the facts in each case 480_us_23 quoting 312_us_212 the supreme court in commissioner v groetzinger supra addressing the question whether a full-time gambler who gambled solely for his own account was engaged in a trade_or_business stated to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and x the taxpayer’s primary purpose for engaging in the activity must be for income or profit a sporadic activity a hobby or an amusement diversion does not qualify we conclude that if one’s gambling activity is pursued full time in good_faith and with regularity to the production_of_income for a livelihood and is not a mere hobby it is a trade_or_business within the meaning of the statutes with which we are here concerned respondent groetzinger satisfied that test in constant and large-scale effort on his part was made skill was required and was applied he did what he did for a livelihood though with a less-than-successful result this was not a hobby or a passing fancy or an occasional bet for amusement id pincite after his employer terminated his position in date the taxpayer in groetzinger devoted the remainder of the year to parimutuel wagering primarily on greyhound races during this time he spent days a week for weeks at the track and spent a substantial amount of time studying racing forms programs and other materials in all he devoted to hours each week to gambling-related activities after february he had no employment or profession other than gambling he received dollar_figure in non-gambling income from interest dividends capital_gains and salary earned prior to termination ’ ‘that the taxpayer in groetzinger gambled with a view to earning a living from such activity was not disputed by the commissioner see groetzinger v commissioner supra pincite n quoting 82_tc_793 -- - in this case petitioner’s visits to the casino were not continuous or regular petitioner points to the total number of hours he spent at the casino over the course of the year and argues that he averaged hours per week gambling however his visits to the casino throughout the year were very sporadic the number of monthly visits rose as high as in october but in december he made no visits and in several other months he made only or petitioner also argues that the amount of time he spent in his antique sales business is similar to the amount of time he spent in the gambling activity ’ the aggregate amount of time spent in the activity is not as determinative as the fact that petitioner had little continuity or regularity to his visits finally petitioner argues that the sporadic nature of his gambling was dictated by his knowledge of how the machines were cycling or if the machines were being adjusted to reduce players odds we do not accept this argument both because it is not supported by any evidence and because we do not find it plausible that petitioner had knowledge of when the video poker machines were producing higher payoffs which was sufficiently accurate or specific to dictate when he should visit the casino the primary purpose of petitioner’s gambling activity was for amusement not for profit his activity although respondent has not challenged petitioner’s deduction of the loss from the antiques business so we need not address the accuracy of petitioner’s treatment of the activity as a business - j- substantial was more consistent with a hobby than a trade_or_business he argues that he spent a significant amount of time studying cycles of video poker machines reading publications relating to video poker and practicing on his own video poker machine in order to achieve greater success while gambling these efforts would be consistent with a desire to win money however the desire to win money is consistent with gambling purely for its entertainment or recreational aspects and we find that petitioner gambled primarily for this reason rather than primarily for profit finally we note that petitioner is semiretired and in received a substantial amount of income excluding his business loss of dollar_figure he received over dollar_figure in interest individual_retirement_account distributions and social_security_benefits this income and petitioner’s semiretired status indicate that he was not relying upon gambling for his livelihood in his trial briefs petitioner discusses the material_participation requirements of sec_469 and the regulations thereunder first petitioner points to the references in these provisions to hours of participation in an activity arguing that he was in the trade_or_business of gambling because he devoted nearly twice that amount of time see eg sec_1 5t a temporary income_tax regs fed reg date these provisions govern whether a trade_or_business is --- - passive and do not address the more fundamental question of whether an activity constitutes a trade_or_business second petitioner argues that instructions for the schedule c provide that there are no limitations on losses for nonpassive activities ie activities which meet the material_participation requirements it is true that sec_469 imposes no additional limitations on such losses but the losses are still subject_to the more general limitations discussed above we hold that petitioner was not engaged in the trade_or_business of gambling in reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
